DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct a minor antecedent basis issue. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
8. 	(Currently Amended) A seabed-core-sampling device that comprises: a main robot that is moved under the sea by remote control; a sampling robot that is connected to the main robot via a first manipulator attached to the main robot, and that is movable with respect to the seabed; wherein the sampling robot has a core tube that excavates the seabed by rotation and feeds the seabed, and that introduces the core from the seabed and breaks the introduced core into core pieces; wherein the main robot has a core rack to house the core pieces in the core tube; 
wherein the core rack has a rotatable rack body to which 
wherein the main robot further has a second manipulator to clamp the operation wire and to switch the core cases by rotating the rack body by turning of the lever; and 
the core tube at the sampling robot side and the core rack at the main robot side are connected through a suction hose, and the core pieces are transferred from the core tube to the core rack by the suction force of a suction pump provided in the main robot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 20130206476 teaches a seabed core sampling device with at least a main robot 20, a sampling robot 132, a first manipulator 134, and a rotatable rack body 130 (figs. 1-6).  However, it is not reasonably taught or suggested that the main robot further has a second manipulator to clamp the operation wire and to switch the core cases by rotating the rack body by turning of the lever.  
US 8833187 teaches a main robot 100, a sampling robot 136/200, and a first manipulator 134 (figs. 9-14).  However, it is not reasonably taught or suggested that the main robot further has a second manipulator to clamp the operation wire and to switch the core cases by rotating the rack body by turning of the lever.  Also, this invention is not a seabed core sampling device.
US 20220003062 teaches a seabed core sampling device similar to that of the current invention, but this reference does not qualify as prior art.
None of the other cited prior art of record, whether considered alone or in combination, teaches the limitations missing from above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 6/11/2020.  These drawings are accepted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674